Citation Nr: 1030180	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  09-17 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating higher than 30 percent for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and daughter


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1963 to February 
1966.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

In April 2010, as support for his claim, the Veteran testified at 
a videoconference hearing before the undersigned Veterans Law 
Judge of the Board.  His wife and daughter also provided 
supporting testimony.


FINDING OF FACT

The Veteran's PTSD causes social impairment with reduced 
reliability and productivity.  


CONCLUSION OF LAW

The criteria are met for a higher 50 percent, though no greater, 
rating for the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, 
Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its underlying 
merits, providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

These VCAA notice requirements apply to all five elements of a 
claim, including the downstream disability rating and effective 
date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended 


purpose of the notice is not frustrated and the Veteran is given 
an opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  The Supreme Court rejected the notion that all VA 
notice errors are presumptively prejudicial.  

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 
Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.

The Veterans Court further held in Vazquez that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability and the effect that such 
worsening or increase has on the claimant's employment and daily 
life.  



On appeal, however, in Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009) the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding.  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran specific."  
Similarly, "while a Veteran's 'daily life' evidence might in some 
cases lead to evidence of impairment in earning capacity, the 
statutory scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez requires the VA 
to notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  Vazquez, 2009 
WL 2835434, at 10.

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 2008, 
prior to initially adjudicating his claim in July 2008 for a 
rating higher than 30 percent for his PTSD.  The letters informed 
him of the evidence required to substantiate this claim and of 
his and VA's respective responsibilities in obtaining supporting 
evidence.  The letter also complied with Dingess by discussing 
the disability rating and downstream effective date elements of 
the claim.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service treatment records (STRs) and VA treatment records and 
arranged for a VA compensation examination in February 2008 to 
assess the severity of his PTSD.  Since there is sufficient 
evidence, already of record, to fairly decide this claim insofar 
as determining the severity of this condition, an additional 
examination is not necessary.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, the 
Board finds that VA has complied with the duty-to-assist 
requirements.  38 U.S.C.A. § 5103A.  



II.  Entitlement to a Rating Higher than 30 Percent for the PTSD

Concerning this claim, the Veteran did not appeal this 30 percent 
rating when initially assigned following the grant of service 
connection in an earlier December 2004 RO decision, so the 
present level of disability due to this condition is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, that said, the Court has held that, in determining the 
present level of disability for any increased-evaluation claim, 
the Board must consider whether to "stage" the rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings demonstrating distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating claim 
is from one year before the claim was filed, so, here, since 
January 2007, until VA makes a final decision on the claim.  
See Hart, supra; See also 38 U.S.C.A. § 5110(b)(2) (West 2002 and 
Supp. 2009); 38 C.F.R. § 3.400(o)(2) (2009).

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  



The pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

As already alluded to, the Veteran initially received a 30 
percent rating for his PTSD in a December 2004 RO decision with 
an initial retroactive effective date of May 28, 2004, the date 
of receipt of his claim.  He filed for an increased rating in 
December 2005 and again in May 2006, but the RO confirmed and 
continued his 30 percent rating in both instances.  In January 
2008, he again requested a higher rating, which the RO again 
denied in the July 2008 decision now at issue in this appeal.  As 
will be discussed below, the Board finds instead that the 
evidence supports assigning a higher 50 percent rating, but no 
more, for his PTSD.

Mental disorders are evaluated under a general rating formula 
found at 38 C.F.R. § 4.130.  The fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) provides guidance for the nomenclature 
employed in 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).



The Veteran's existing 30 percent rating for his psychiatric 
disorder is under Diagnostic Code 9411, for PTSD.  38 C.F.R. 
§ 4.130.  As provided by the VA Schedule for Rating Disabilities, 
a 30 percent rating requires rating occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.

The next higher 50 percent rating requires occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.

An even higher 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and inability to 
establish and maintain effective relationships.  Id.



A 100 percent rating requires total occupational and social 
impairment due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
of names of close relatives, own occupation or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  But use of such terminology 
permits consideration of items listed as well as other symptoms 
and contemplates the effect of those symptoms on the claimant's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002); see also 38 C.F.R. § 4.130.  In determining 
whether the Veteran meets the criteria for an increased rating, 
the Board must consider whether the Veteran has deficiencies in 
most of the following areas:  work, school, family relations, 
judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. 
App. 1, 11 (2001).  

In evaluating the evidence, the Board has also considered various 
Global Assessment of Functioning (GAF) scores contained in the 
DSM-IV, which clinicians have assigned.  A GAF score is a scaled 
rating reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DSM-IV at 32).  An examiner's classification of the level 
of psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  See 
generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job)."  
DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships."  Id.  

Here, the evidence of record supports assigning a higher 
schedular rating of 50 percent for the Veteran's PTSD due to the 
symptoms he exhibits, especially regarding those described during 
his videoconference hearing.  38 C.F.R. § 4.7.  In making this 
determination, the Board has reviewed his VA outpatient treatment 
records, his Vet Center psychiatric treatment records, the report 
of his VA psychiatric examination for compensation purposes in 
February 2008, lay statements submitted in support of his claim, 
and the videoconference hearing testimony.

In February 2008, as mentioned, the Veteran had a VA compensation 
examination to assess the severity of his PTSD.  The report notes 
that he was then currently taking medication and receiving 
treatment, with fair results.  He also reportedly had no close 
friends, experienced problems sleeping through the night, in part 
because of an increased amount of dreams and nightmares, and his 
temper was a problem as he tended to fly off the handle.  During 
the objective mental status portion of that evaluation, however, 
the examiner specifically observed the Veteran was clean in 
appearance with a cooperative attitude and unremarkable speech.  
Further, his attention and orientation were intact, and his 
thought process and content unremarkable, though his mood was 
changeable, irritable, and sullen.  His memory was just mildly 
impaired, with forgetfulness and difficulty concentrating.  
No delusional history was evidenced or observed by the examiner.  
The examiner further indicated the Veteran did not have homicidal 
or suicidal ideations.  


The examiner determined the Veteran's symptoms included 
persistent 
re-experiencing of the traumatic events in service and avoidance 
of anything that may stimulate the memories.  He also, added the 
examiner, has difficulty falling or staying asleep, irritability 
or outbursts of anger, problems concentrating and exaggerated 
startle response.  The examiner went on to describe the Veteran's 
symptoms as chronic and found the prognosis for improvement, both 
mentally and functionally, is poor due to the chronic nature of 
his disorder.  It was also noted the Veteran had been unemployed 
since 1998, but on account of retiring, not because of his PTSD.  
A GAF score was not assigned.

Also on file for consideration are records dated from February 
2006 through September 2008 from the Chattanooga Vet Center where 
the Veteran receives some of his outpatient treatment for PTSD.  
These treatment records indicate the symptoms he experiences 
include depression, irritability, nightmares and anxiety.  It is 
also noted that he becomes angry very easily and is working to 
establish a daily routine.  In February 2008, so the same month 
as his VA compensation examination, he received a GAF score of 60 
- which, as mentioned, according to the DSM-IV, indicates he has 
moderate symptoms and moderate social and occupational 
impairment.

Additional VA outpatient treatment records concerning his PTSD 
are dated from August 2008 to July 2009.  These records indicate 
his symptoms are continuous with minimal relief resulting from 
his medications.  Records from March 2009 reflect that he 
presented at his visit following an incident in which he had 
difficulty sleeping and woke up in a sweat because of his combat 
memories.  A record dated in March 2009 indicates he was in a 
fight with another man and resultantly had to go to court.  His 
GAF score was in 46-51 range, which, according to the DSM-IV, 
indicates he has serious-to-moderate symptoms and serious-to-
moderate social and occupational impairment.  



Thereafter, the Veteran had a PTSD screening in July 2009.  This 
screening listed his symptoms as recurrent nightmares, difficulty 
falling or staying asleep, avoidance tactics, feelings of 
detachment, irritable or angry outbursts, and moderate difficulty 
concentrating.  He denied having suicidal or homicidal ideations.  
His GAF score was 55, which, according to the DSM-IV, indicates 
he has moderate symptoms and moderate social and occupational 
impairment.

So, on the whole, according to the GAF scores that have been 
assigned during the last few years, the Veteran more so has 
moderate symptoms and moderate social and occupational impairment 
versus of a serious or severe nature.  This is not to say that 
some of his symptoms are not severe, just that most are not but, 
instead, primarily moderate.  The various symptoms listed in the 
Rating Schedule for the higher 50 percent rating include 
flattened affect, panic attacks, difficulty in understanding 
complex commands, impairment of short-term and long-term memory, 
impaired judgment, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  See 38 C.F.R. § 4.130, DC 9411.  And as 
noted in the Vet Center treatment records, VA treatment records, 
and reaffirmed by the Veteran's personal statements - including 
his hearing testimony, he exhibits several of these symptoms 
contemplated by this higher rating, such as short-term (though 
not long-term) memory problems and engaging in a physical 
confrontation with another person that required him to go to 
court, suggestive of impaired judgment and difficulty in his 
relationships.  Similarly, his volatile temper, difficulty 
sleeping, and social isolation are also well documented and, as 
his daughter and wife explained during the hearing, have an 
equally adverse impact on the quality of his life, both inside 
and outside their family, and day-to-day functioning.  He 
therefore is entitled to a higher 50 percent rating for his PTSD.



The Veteran's PTSD does not, however, warrant an even higher 70 
percent rating, much less a 100 percent rating, because he does 
not have occupational and social impairment with deficiencies in 
most areas.  He has repeatedly denied having any suicidal or 
homicidal ideation (the confrontation mentioned notwithstanding), 
and there are no credible indications of obsessional rituals 
interfering with routine activities, speech intermittently 
illogical, obscure, or irrelevant, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such as 
unprovoked irritability with periods of violence - again, the 
confrontation mentioned notwithstanding), spatial disorientation, 
neglect of personal appearance and hygiene (except for the 
instances his wife mentioned during the hearing), difficulty in 
adapting to stressful circumstances (including work or a work 
like setting), and inability to establish and maintain effective 
relationships (as opposed to merely having difficulty in doing 
this).  He admittedly has angry outbursts, including at his wife 
of many years, but just not to the extent required of the even 
higher 70 percent rating.  Additionally, the examiners found his 
thought processes were intact, and that he had no delusions, 
hallucinations, disorientation, or inability to perform the 
activities of daily living.  So, overall, his PTSD does not rise 
to the level of social and occupational impairment required of 
this even higher rating.

Accordingly, the Board finds that the medical and lay evidence 
supports a higher rating of 50 percent, but no greater, for the 
Veteran's service-connected PTSD.  38 C.F.R. § 4.130, DC 9411.  
His condition has never been more than 50-percent disabling since 
one year prior to filing his current claim for a higher rating, 
so there is no basis to "stage" this rating under Hart.



Extra-Schedular Consideration

There also is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2009).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence that the Veteran's 
PTSD has markedly interfered with his ability to work, meaning 
above and beyond that contemplated by his now higher 50 percent 
rating.  According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  Indeed, in Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993), the Court reiterated this, noting 
the disability rating, itself, is recognition that industrial 
capabilities are impaired.

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran is not adequately compensated for this 
disability by the regular rating schedule.  His evaluation and 
treatment has been primarily - if not exclusively, 
on an outpatient basis, not as an inpatient, much less a frequent 
inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A higher 50 percent rating for the PTSD is granted, subject to 
the statutes and regulations governing the payment of VA 
compensation



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


